         Case 3:14-cv-00956-JBA Document 516 Filed 08/20/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


   JOSEPH STRAUCH, TIMOTHY COLBY,
   CHARLES TURNER, and VERNON CARRE,                            No. 14 Civ. 956 (JBA)
   individually and on behalf of all others similarly
   situated,

                          Plaintiffs,

           v.

   COMPUTER SCIENCES CORPORATION,

                          Defendant.


       JOINT MOTION FOR MODIFICATION OF BRIEFING SCHEDULE FOR
     PLAINTIFFS’ POST-TRIAL MOTION FOR ATTORNEYS’ FEES AND COSTS

       Pursuant to the Federal Rules of Civil Procedure and the Local Rules of Civil Procedure

of the District of Connecticut (“Local Rules”), Plaintiffs Joseph Strauch, Timothy Colby, Charles

Turner, and Vernon Carre (collectively, “Plaintiffs”), individually and on behalf of all others

similarly situated, and Defendant Computer Sciences Corporation (“CSC”) respectfully move to

modify the briefing schedule set forth in the Local Rules for Plaintiffs’ forthcoming Post-Trial

Motion for Attorneys’ Fees and Costs (“Motion”), as follows: (1) Plaintiffs’ Motion shall be due

on September 18, 2019; (2) CSC’s Opposition to Plaintiffs’ Motion shall be due on October 16,

2019; and (3) Plaintiffs’ Reply shall be due on October 30, 2019. In support of this Motion,

Plaintiffs and CSC (the “Parties”) state as follows:

       1. Currently, pursuant to Local Rule 11, Plaintiffs’ Motion is due on September 11,

           2019. Accordingly, pursuant to Local Rule 7, CSC’s Opposition to Plaintiffs’ Motion
        Case 3:14-cv-00956-JBA Document 516 Filed 08/20/19 Page 2 of 4



          is due twenty-one (21) days thereafter, on October 2, 2019, and Plaintiffs’ Reply is

          due fourteen (14) days thereafter, on October 16, 2019.

      2. The Parties have conferred and agreed to jointly request modification of the

          aforementioned briefing schedule as set forth above.

      3. This is the first motion for extension of time filed in connection with Plaintiffs’

          Motion.

      4. Good cause exists for the requested modification. Plaintiffs require additional time to

          draft the petition due to the volume of time records given the length and complexity

          of the case, and CSC will similarly require additional time to respond thereto.


Dated: August 20, 2019                              Respectfully Submitted,

By: /s/ Jahan C. Sagafi____                         By: /s/ William J. Anthony
       Jahan C. Sagafi                                      William J. Anthony (ct 17865)

OUTTEN & GOLDEN LLP                                  JACKSON LEWIS P.C.
Jahan C. Sagafi (pro hac vice)                       William J. Anthony (ct 17865)
One California Street, 12th Floor                    Kristi Rich Winters (ct 28066)
San Francisco, CA 94111                              677 Broadway, 9th Floor
Telephone: (415) 638-8800                            Albany, New York 12207
Facsimile: (415) 638-8810                            Telephone: 518-512-8700
jsagafi@outtengolden.com                             Anthonyw@jacksonlewis.com
                                                     Kristi.Winters@jacksonlewis.com
Michael J. Scimone (pro hac vice)
Michael N. Litrownik (ct 28845)                      David R. Golder (ct 27941)
Jared Goldman (pro hac vice)                         David C. Salazar-Austin (ct 25564)
685 Third Avenue, 25th Floor                         Alexa M. Farmer (ct 30052)
New York, NY 10017                                   90 State House Square, 8th Floor
Telephone: (212) 245-1000                            Hartford, CT 06103
Facsimile: (646) 509-2060                            Tel: (860) 522-0404
mscimone@outtengolden.com                            Fax: (860) 247-1330
mlitrownik@outtengolden.com                          golderd@jacksonlewis.com
jgoldman@outtengolden.com                            david.salazar-austin@jacksonlewis.com




                                                2
        Case 3:14-cv-00956-JBA Document 516 Filed 08/20/19 Page 3 of 4



FEINBERG, JACKSON, WORTHMAN &                       Brett M. Anders*
WASOW LLP                                           220 Headquarters Plaza
Todd Jackson (pro hac vice)                         East Tower, 7th Floor
Darin Ranahan (pro hac vice)                        Morristown, NJ 07960
Genevieve Casey (pro hac vice)                      Tel: (973) 538-6890
2030 Addison St., Suite 500                         andersb@jacksonlewis.com
Berkeley, CA 94704
Telephone: (510) 269-7998                           Cary G. Palmer*
todd@feinbergjackson.com                            Nathan W. Austin*
darin@feinbergjackson.com                           400 Capitol Mall, Suite 1600
genevieve@feinbergjackson.com                       Sacramento, CA 95814
                                                    Tel: (916) 341-0404
                                                    palmerc@jacksonlewis.com
LIEFF CABRASER HEIMANN &                            AustinN@jacksonlewis.com
BERNSTEIN LLP
Daniel M. Hutchinson (pro hac vice)                 * admitted pro hac vice
Lin Y. Chan (pro hac vice)
275 Battery Street, 29th Floor
San Francisco, CA 94111                             Attorneys for Defendant Computer Science
Telephone: (415) 956-1000                           Corporation
Facsimile: (415) 956-1008
dhutchinson@lchb.com
lchan@lchb.com

SUSMAN, DUFFY & SEGALOFF, P.C.
Karen Baldwin Kravetz (ct 19665)
59 Elm Street, 5th Floor
New Haven, CT 06510
Telephone: (203) 624-9830
Facsimile: (203) 562-8430
kkravetz@susmanduffy.com

Attorneys for Plaintiffs, the Collective, and
the Certified Classes




                                                3
         Case 3:14-cv-00956-JBA Document 516 Filed 08/20/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of August, 2019, a copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system

or by mail to anyone unable to accept electronic filing. Parties may access this filing through the

Court’s system.

                                                       /s/ Jahan C. Sagafi
                                                       Jahan C. Sagafi
                                                       OUTTEN & GOLDEN LLP
                                                       One California Street, 12th Floor
                                                       San Francisco, CA 94111
                                                       Telephone: (415) 638-8800




                                                  4
